DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 03/16/2021 is acknowledged. Claims 46, 52, 56 and 66 are amended. Claims 46, 47, 49, 52, 56, 57, 59, 61, 62, 66 and 68 are under examination.

Objections/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claims 46 and 65 for informalities is withdrawn in response to Applicant’s amendment. Claim 46 has been amended to correct the spelling of “folliculogenesis”. In addition, claim 66 has been amended to depend upon claim 61.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 46, 47, 49, 52, 56, 57, 59, 61, 62, 66 and 68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment of claims 46 and 61 removing the “at 

Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claims 46, 47, 49, 52, 56, 57, 59, 61, 62, 66 and 68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of claims 46 and 61 removing the “at least language from the phrase “wherein amino acid residue 450 of SEQ ID NO: 3 (MIS) is changed from Q to R”. Thus the claims no longer encompass a broad genus of MIS variants.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Resnick on 05/20/2021.
The application has been amended as follows: 
(i) Please amend line 3 of claim 52 to recite “

(iii) Please amend line 4 of claim 61 to recite “or having at least 95%”.
(iv) Please amend line 5 of claim 61 to recite “or 
(v) Please amend line 7 of claim 61 to recite “are replace by nucleic acid sequences encoding”.
(vi) Please amend lines 7-8 of claim 61 to recite “SEQ ID NOs: 8-20”.
(vii) Please amend the last line of claim 61 to recite “the wild-type MIS protein corresponding to amino acid residues of SEQ ID NO: 3”.
(viii) Please amend claim 68 to read:
68. The method of claim 61, wherein the female subject is a domestic animal 
(ix) Please add new claim 74:
74. The method of claim 68, wherein said domestic animal is a cat or a dog.

REASONS FOR ALLOWANCE AND CLOSEST PRIOR ART
The following is an examiner’s statement of reasons for allowance. Copending Application No. 16/988,248 is drawn has the same effective filing date as the instant application. The 12/04/2020 preliminary amendment recites a method of contraception comprising administering a viral vector linked to a nucleic acid encoding a wild type Müllerian Inhibiting Substance (MIS) protein for permanent contraception in the female cat or dog. The claims of the ‘248 do not recite the particular MIS recited in the instant claims, namely, recombinant MIS protein comprising a polypeptide having at least 95% sequence identity to amino acid residues 26-451 of SEQ ID NO: 3 and a non-MIS leader sequence in place of the MIS leader sequence of amino acids 1-25 of SEQ ID NO: 3, wherein amino acid residue 450 of SEQ ID NO: 3 (MIS) is changed from Q to R, wherein the MIS protein has increased cleavage as compared to the wild-type MIS protein corresponding to residues of SEQ ID NO: 3. 
In addition, the prior art did not teach this particular MIS variant. The prior art of Kurian et al. (Clinical Cancer Research, 1995; 1: 345-349—reference 5 on IDS filed 8/30/2017) suggests a C-terminal domain of the recombinant MIS protein comprising amino acids residues 452-546 of SEQ ID NO: 3 wherein amino acid residue 452 of SEQ ID NO: 3 is changed from S to R, but does not teach a modification of RAQ/RS to RAR/RS at residue 450. The PGPUB by Donahoe et al. (20160039898—of record) has an effectively filed date of 3/12/2013, but is not prior art because of Applicant’s statement at p. 7 of the Remarks filed 11/21/2018 that under 35 U.S.C. §102(b)(2)(C), the ‘898 PGPUB falls under the Common Ownership exception of 35 U.S.C. §102(a)(2). Finally, the reference by Pépin et al. (TECHNOLOGY, September 2013; 1: 63-71; doi:10.1142/S2339547813500076—on IDS filed 8/30/2017), is not prior art because of because it was filed less than one year before the effective filing date, deemed to be 12/11/2013, and is overcome by the declaration under 37 CFR 1.130(a) filed 11/21/2018. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 46, 47, 49, 52, 56, 57, 59, 61, 62, 66, 68 and new claim 74 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649